Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 21-44 are presented in the case. Specification on 01/09/2022 is accepted

Priority
Applicant's claim for the benefit of a prior-filed application 12263544 filed on 11/03/2008 is acknowledged. 

Information Disclosure Statement

The information disclosure statement submitted on 11/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-24 of U.S. Patent No. US 11212367 B2 in view of Holtzclaw (US 20070255348 A1)
17535143
15922633 (US11212367B2)
21. (New) A system for replicating visual interfaces of test instruments, comprising: a processor; and a memory storing instructions, which when executed by the processor, cause the processor to: 
1. A system for displaying measurement data and mimicking visual interfaces of test instruments, comprising: a data storage to store measurement data generated by a plurality of test instruments, wherein: a processor to:
determine a type of test instrument from a plurality of types of test instruments, wherein the determination is based on a type of measurement data and a type of test instrument is typically associated with the measurement data; 
determine a type of test instrument from a plurality of types of test instruments that generated the measurement data and a type of the requested measurement data, wherein the plurality of types of test instruments is stored in a library;
[Holtzclaw determines sensor identifier linked to a type and how to processes and calibrate data according to identifier ¶180-183, ¶197, ¶211 "wireless telemetry router 1500 to identify the originating sensor transmitter 1502, the originating patient, the sensor transmitter type, or other pertinent information. Wireless telemetry router 1500 may then process, store, and/or route the sensor data in an appropriate manner"]
determine a type of portable GUI information of the test instrument for displaying the measurement data based on the determined type of test instrument and the type of the measurement data; and 
determine a type of the portable GUI information of the test instrument for displaying the measurement data based on the determined type of test instrument and the type of the measurement data; and
generate portable GUI information according to the determined type of the portable GUI information; and 
generate portable GUI information according to the determined type of the portable GUI information; and
provide the portable GUI information with a request for measurement data, wherein the portable GUI information comprises customized display features corresponding to display parameters associated with the determined type of the portable GUI information of the test instrument for displaying the measurement data.  
associate the portable GUI information with a request for measurement data, wherein the portable GUI information comprises customized display features corresponding to display parameters associated with the determined type of the portable GUI information of the test instrument for displaying the measurement data; and
22. (New) The system of claim 21, wherein the types of the portable GUI information are different for different types of the test instruments  
23. (New) The system of claim 21, wherein determining the type of the test instrument that generated the measurement data and the type of the requested measurement data comprises querying the test instrument.  
24. (New) The system of claim 21, further comprising a network-based transport interface to transport the measurement data and the associated portable GUI information over a data network to the display, wherein the network-based transport interface comprises: a web computer system to: populate a web page with the measurement data and the associated portable GUI information in response to a request from a web client over a data network, and transport the populated web page to the web client over the data network, the web client comprising the display.  
25. (New) The system of claim 24, wherein the network-based transport interface comprises a standard command for programmable instrumentation (SCPI) interface.  
26. (New) The system of claim 24, wherein the network-based transport interface comprises a universal serial bus (USB) interface configured to transport the measurement data and the associated portable GUI information to a portable USB storage device compatible with the display.  
27. (New) The system of claim 21, wherein the type of the portable GUI information is associated with a local display of the test instrument.  
28. (New) The system of claim 21, wherein the portable GUI information comprises a uniform resource locator (URL).  
29. (New) The system of claim 28, wherein the URL is directed to a web page comprising a browser-compatible executable for identifying the measurement data and the associated GUI information to enable a web client to display the measurement data according to the type of the portable GUI information.  
30. (New) The system of claim 29, wherein a location of the measurement data and the associated GUI information is provided by self-contained software.  
31. (New) The system of claim 29, wherein the browser-compatible executable enables the web client to display the measurement data substantially in real-time.  
32. (New) The system of claim 29, wherein the web page displays measurement data and associated portable GUI information from multiple ones of the test instruments of different types at the same time.  
33. (New) The system of claim 21, further comprising a database including a library of portable GUI information, each portable GUI information in the library associated with one or more types of the test instruments, wherein the processor that generates the portable GUI information to select appropriate portable GUI information from the library of the portable GUI information based on a type of the test instrument.  
34. (New) The system of claim 33, wherein the processor associates each portable GUI information associated with multiple types of the test instruments in the library based on at least one of product line, display property, customized display feature, and configuration metadata.  
35. (New) The system of claim 21, wherein the test instrument comprises at least one of an oscilloscope, a spectrum analyzer, a network analyzer, a chemical analyzer, and a voltmeter,  
36. (New) The system of claim 21, wherein the custom display features comprises at least one of: an acquisition rate of the test instrument, a vertical axis calibration of the test instrument, a horizontal axis calibration of the test instrument, a marker placement of the test instrument, value ranges of the test instrument, time stamps of the measurement data, a trace form of the test instrument, a histogram form of the test instrument, a pie-chart form of the test instrument, a center point of the measurement data, a scale of the measurement data, and a scale mark spacing of the measurement data.  
2. The system of claim 1, wherein the types of the portable GUI information are different for different types of the test instruments.
 
3. The system of claim 1, wherein determining the type of the test instrument that generated the measurement data and the type of the requested measurement data comprises querying the test instrument.
 

4. The system of claim 1, wherein the transport interface comprises:
a network interface to transport the measurement data and the associated portable GUI information over a data network to the display, wherein the network interface comprises:
a web computer system to:
populate a web page with the measurement data and the associated portable GUI information in response to a request from a web client over a data network, and
transport the populated web page to the web client over the data network, the web client comprising the display.
 
 

5. The system of claim 4, wherein the network interface comprises a standard command for programmable instrumentation (SCPI) interface.
 
 
6. The system of claim 1, wherein the transport interface comprises a universal serial bus (USB) interface configured to transport the measurement data and the associated portable GUI information to a portable USB storage device compatible with the display.
 
7. The system of claim 1, wherein the type of the portable GUI information is associated with a local display of the test instrument.
 
 
8. The system of claim 1, wherein the portable GUI information comprises a uniform resource locator (URL).
 
9. The system of claim 8, wherein the URL is directed to a web page comprising a browser-compatible executable for identifying the measurement data and the associated GUI information to enable a web client to display the measurement data according to the type of the portable GUI information.
 
 
10. The system of claim 9, wherein a location of the measurement data and the associated GUI information is provided by self-contained software.
 
11. The system of claim 9, wherein the browser-compatible executable enables the web client to display the measurement data substantially in real-time.
 
12. The system of claim 9, wherein the web page displays measurement data and associated portable GUI information from multiple ones of the test instruments of different types at the same time.
 
 

13. The system of claim 1, further comprising a database including a library of portable GUI information, each portable GUI information in the library associated with one or more types of the test instruments, wherein the processor that generates the portable GUI information to select appropriate portable GUI information from the library of the portable GUI information based on a type of the test instrument.
 
 
14. The system of claim 13, wherein the processor associates each portable GUI information associated with multiple types of the test instruments in the library based on at least one of product line, display property, customized display feature, and configuration metadata.
 
 
15. The system of claim 1, wherein the test instrument comprises at least one of an oscilloscope, a spectrum analyzer, a network analyzer, a chemical analyzer, and a voltmeter.
 
16. The system of claim 1, wherein the custom display features comprises at least one of: an acquisition rate of the test instrument, a vertical axis calibration of the test instrument, a horizontal axis calibration of the test instrument, a marker placement of the test instrument, value ranges of the test instrument, time stamps of the measurement data, a trace form of the test instrument, a histogram form of the test instrument, a pie-chart form of the test instrument, a center point of the measurement data, a scale of the measurement data, and a scale mark spacing of the measurement data.
37-44 similar to above
17-24 similar to above


	Although the claims at issue are not identical, they are not patentably distinct from each other because: (1) wherein the determination is based on a type of measurement data and a type of test instrument is typically associated with the measurement data is not distinct in view of the art.
	Further regarding point (1), Holtzclaw teaches determines sensor identifier linked to a type and how to processes and calibrate data according to identifier (see ¶180-183, ¶197, ¶211)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the remote monitoring based on device disclosed by Holtzclaw.  Doing so would be desirable because it would improve monitoring and administration of medication via real time display of measurements [Holtzclaw ¶3-¶4]
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-44 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term typically in claims 21, 37 and 44 is a relative term which renders the claim indefinite. The term “typically” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A test instrument may have many different types of data associated with it.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holtzclaw (US 20070255348 A1) in view of Faust et al. (US 20030058243 A1 hereinafter Faust).

As to independent claim 21, Holtzclaw teaches a system for replicating visual interfaces of test instruments, comprising: [system for remote views of monitoring equipment ¶6] a processor; and [¶73] a memory storing instructions, which when executed by the processor, cause the processor to: [processing architecture to repackage data from sensors ¶199-200]
determine a type of test instrument from a plurality of types of test instruments, wherein the determination is based on a type of measurement data and a type of test instrument is typically associated with the measurement data; [determines sensor identifier linked to a type and how to processes and calibrate data according to identifier ¶180-183, ¶197, ¶211 "wireless telemetry router 1500 to identify the originating sensor transmitter 1502, the originating patient, the sensor transmitter type, or other pertinent information. Wireless telemetry router 1500 may then process, store, and/or route the sensor data in an appropriate manner"]
determine GUI information of the test instrument for displaying the measurement data based on the type of the measurement data; and [determines web page interfaces (GUI) based on sensor and data ¶6 "The network router device facilitates centralized gathering, processing, storage, and formatting of the sensor data, and the network router device can be configured to generate web pages containing the sensor data and/or calibrated measurements based on the sensor data for remote web browser viewing."]
generate portable GUI information according to the determined type of the portable GUI information; and  [generates gui (webpage) ¶6 "generate web pages containing the sensor data and/or calibrated measurements based on the sensor data for remote web browser viewing."]
provide the portable GUI information with a request for measurement data, wherein the portable GUI information comprises customized display features corresponding to display parameters associated with the determined type of the portable GUI information of the test instrument for displaying the measurement data.  [web pages provide remote monitoring custom to instrument and data ¶6, ¶200 "web pages contain BG levels, sensor data, and/or patient data for one or more patients. HTML formatting 1730 can be utilized in this context to generate HTML documents (web pages) that contain the desired information."]
Holtzclaw does not specifically teach a type of portable GUI information of the test instrument for displaying the measurement data based on the determined type of test instrument
However, Faust teaches determine a type of portable GUI information of the test instrument for displaying the measurement data based on the determined type of test instrument [different types of guis and formats for different type of instrument ¶13, ¶69 "buttons are peculiar to the particular type of measurement instrument 100 from which the web browser is receiving data"]
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the remote monitoring by Holtzclaw by incorporating the determine a type of portable GUI information of the test instrument for displaying the measurement data based on the determined type of test instrument disclosed by Faust because both techniques address the same field of browser data analysis and by incorporating Faust into Holtzclaw improves deliver and granularity of remotely viewing data from instruments [Faust ¶12-13]

As to dependent claim 22, the rejection of claim 21 is incorporated. Holtzclaw and Faust further teach wherein the types of the portable GUI information are different for different types of the test instruments  [Holtzclaw Fig. 12-17 and 4A-4B illustrate different instruments and information in GUIs ¶25]

As to dependent claim 23, the rejection of claim 21 is incorporated. Holtzclaw and Faust further teach wherein determining the type of the test instrument that generated the measurement data and the type of the requested measurement data comprises querying the test instrument.  [Holtzclaw communicate with external devices/sensors ¶6]

As to dependent claim 24, the rejection of claim 21 is incorporated. Holtzclaw and Faust further teach a network-based transport interface to transport the measurement data and the associated portable GUI information over a data network to the display, wherein the network-based transport interface comprises: a web computer system to: populate a web page with the measurement data and the associated portable GUI information in response to a request from a web client over a data network, and transport the populated web page to the web client over the data network, the web client comprising the display.  [Holtzclaw HTTP with generate web pages with data from sensors ¶6, ¶102]

As to dependent claim 25, the rejection of claim 24 is incorporated. Holtzclaw and Faust further teach wherein the network-based transport interface comprises a standard command for programmable instrumentation (SCPI) interface.  [Faust (SCPI) interface ¶33]

As to dependent claim 26, the rejection of claim 24 is incorporated. Holtzclaw and Faust further teach wherein the network-based transport interface comprises a universal serial bus (USB) interface configured to transport the measurement data and the associated portable GUI information to a portable USB storage device compatible with the display.   [Holtzclaw USB ¶44-45]

As to dependent claim 27, the rejection of claim 21 is incorporated. Holtzclaw and Faust further teach wherein the type of the portable GUI information is associated with a local display of the test instrument.  [Holtzclaw local device interface display ¶52]

As to dependent claim 28, the rejection of claim 21 is incorporated. Holtzclaw and Faust further teach wherein the portable GUI information comprises a uniform resource locator (URL).  [Holtzclaw url/browser viewer ¶208 ¶6]

As to dependent claim 29, the rejection of claim 28 is incorporated. Holtzclaw and Faust further teach wherein the URL is directed to a web page comprising a browser-compatible executable for identifying the measurement data and the associated GUI information to enable a web client to display the measurement data according to the type of the portable GUI information.   [Holtzclaw url/browser viewer ¶208 ¶6]

As to dependent claim 30, the rejection of claim 29 is incorporated. Holtzclaw and Faust further teach wherein a location of the measurement data and the associated GUI information is provided by self-contained software. [Holtzclaw disks etc. ¶76]

As to dependent claim 31, the rejection of claim 29 is incorporated. Holtzclaw and Faust further teach wherein the browser-compatible executable enables the web client to display the measurement data substantially in real-time. [Holtzclaw real-time ¶172]

As to dependent claim 32, the rejection of claim 29 is incorporated. Holtzclaw and Faust further teach wherein the web page displays measurement data and associated portable GUI information from multiple ones of the test instruments of different types at the same time.  [Faust simultaneously render ¶62]

As to dependent claim 33, the rejection of claim 21 is incorporated. Holtzclaw and Faust further teach a database including a library of portable GUI information, each portable GUI information in the library associated with one or more types of the test instruments, wherein the processor that generates the portable GUI information to select appropriate portable GUI information from the library of the portable GUI information based on a type of the test instrument.   [Holtzclaw database of data ¶77; types of sensors or devices ¶173, ¶211]

As to dependent claim 34, the rejection of claim 33 is incorporated. Holtzclaw and Faust further teach wherein the processor associates each portable GUI information associated with multiple types of the test instruments in the library based on at least one of product line, display property, customized display feature, and configuration metadata.  [Holtzclaw types linked to calibrations (configuration) and configuration data  ¶205, ¶211]

As to dependent claim 35, the rejection of claim 21 is incorporated. Holtzclaw and Faust further teach wherein the test instrument comprises at least one of an oscilloscope, a spectrum analyzer, a network analyzer, a chemical analyzer, and a voltmeter,  [Faust ¶29]

As to dependent claim 36, the rejection of claim 21 is incorporated. Holtzclaw and Faust further teach wherein the custom display features comprises at least one of: an acquisition rate of the test instrument, a vertical axis calibration of the test instrument, a horizontal axis calibration of the test instrument, a marker placement of the test instrument, value ranges of the test instrument, time stamps of the measurement data, a trace form of the test instrument, a histogram form of the test instrument, a pie-chart form of the test instrument, a center point of the measurement data, a scale of the measurement data, and a scale mark spacing of the measurement data.   [Holtzclaw time and date data, ¶53 chart data ¶114], [Faust ¶55]

As to independent claim 37, Holtzclaw teaches A method of replicating visual interfaces of test instruments, comprising: [remote views of monitoring equipment ¶6] a processor; and [¶73] a memory storing instructions, which when executed by the processor, cause the processor to: [processing architecture to repackage data from sensors ¶199-200]
determining, by a processor, a type of test instrument from a plurality of types of test instruments, wherein the determination is based on a type of measurement data and a type of test instrument is typically associated with the measurement data [determines sensor identifier linked to a type and how to processes and calibrate data according to identifier ¶180-183, ¶197, ¶211 "wireless telemetry router 1500 to identify the originating sensor transmitter 1502, the originating patient, the sensor transmitter type, or other pertinent information. Wireless telemetry router 1500 may then process, store, and/or route the sensor data in an appropriate manner"]
determining GUI information of the test instrument for displaying the measurement data based on the type of the measurement data; and [determines web page interfaces (GUI) based on sensor and data ¶6 "The network router device facilitates centralized gathering, processing, storage, and formatting of the sensor data, and the network router device can be configured to generate web pages containing the sensor data and/or calibrated measurements based on the sensor data for remote web browser viewing."]
generating portable GUI information according to the determined type of the portable GUI information; and  [generates gui (webpage) ¶6 "generate web pages containing the sensor data and/or calibrated measurements based on the sensor data for remote web browser viewing."]
providing the portable GUI information with a request for measurement data, wherein the portable GUI information comprises customized display features corresponding to display parameters associated with the determined type of the portable GUI information of the test instrument for displaying the measurement data.  [web pages provide remote monitoring custom to instrument and data ¶6, ¶200 "web pages contain BG levels, sensor data, and/or patient data for one or more patients. HTML formatting 1730 can be utilized in this context to generate HTML documents (web pages) that contain the desired information."]
Holtzclaw does not specifically teach a type of portable GUI information of the test instrument for displaying the measurement data based on the determined type of test instrument
However, Faust teaches determine a type of portable GUI information of the test instrument for displaying the measurement data based on the determined type of test instrument [different types of guis and formats for different type of instrument ¶13, ¶69 "buttons are peculiar to the particular type of measurement instrument 100 from which the web browser is receiving data"]
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the remote monitoring by Holtzclaw by incorporating the determine a type of portable GUI information of the test instrument for displaying the measurement data based on the determined type of test instrument disclosed by Faust because both techniques address the same field of browser data analysis and by incorporating Faust into Holtzclaw improves deliver and granularity of remotely viewing data from instruments [Faust ¶12-13]

As to dependent claim 38, the rejection of claim 37 is incorporated. Holtzclaw and Faust further teach wherein determining the type of the test instrument that generated the measurement data and the type of the requested measurement data comprises querying the test instrument.  [Holtzclaw communicate with external devices/sensors ¶6]

As to dependent claim 39, the rejection of claim 37 is incorporated. Holtzclaw and Faust further teach wherein the type of the portable GUI information is associated with a local display of the test instrument.  [Holtzclaw  local device interface display ¶52]

As to dependent claim 40, the rejection of claim 37 is incorporated. Holtzclaw and Faust further teach wherein the portable GUI information comprises a uniform resource locator (URL).  [Holtzclaw url/browser viewer ¶208 ¶6]
 wherein the URL is directed to a web page comprising a browser-compatible executable for identifying the measurement data and the associated GUI information to enable a web client to display the measurement data according to the type of the portable GUI information.   [Holtzclaw url/browser viewer ¶208 ¶6]

As to dependent claim 41, the rejection of claim 40 is incorporated. Holtzclaw and Faust further teach wherein the web page displays measurement data and associated portable GUI information from multiple ones of the test instruments of different types at the same time.  [Faust simultaneously render ¶62]

As to dependent claim 42, the rejection of claim 37 is incorporated. Holtzclaw and Faust further teach wherein the processor associates each portable GUI information associated with multiple types of the test instruments in a library of portable GUI information based on at least one of product line, display property, customized display feature, and configuration metadata. [Holtzclaw database of data ¶77; types of sensors or devices ¶173, ¶211]

As to dependent claim 43, the rejection of claim 37 is incorporated. Holtzclaw and Faust further teach wherein the custom display features comprises at least one of: an acquisition rate of the test instrument, a vertical axis calibration of the test instrument, a horizontal axis calibration of the test instrument, a marker placement of the test instrument, value ranges of the test instrument, time stamps of the measurement data, a trace form of the test instrument, a histogram form of the test instrument, a pie-chart form of the test instrument, a center point of the measurement data, a scale of the measurement data, and a scale mark spacing of the measurement data.  [Holtzclaw time and date data, ¶53 chart data ¶114], [Faust ¶55]

As to independent claim 44, Holtzclaw teaches a non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor to perform the following:[memory and processor with instructions ¶75-¶76]
determine a type of test instrument from a plurality of types of test instruments, wherein the determination is based on a type of measurement data and a type of test instrument is typically associated with the measurement data; [determines sensor identifier linked to a type and how to processes and calibrate data according to identifier ¶180-183, ¶197, ¶211 "wireless telemetry router 1500 to identify the originating sensor transmitter 1502, the originating patient, the sensor transmitter type, or other pertinent information. Wireless telemetry router 1500 may then process, store, and/or route the sensor data in an appropriate manner"]
determine GUI information of the test instrument for displaying the measurement data based on the type of the measurement data; and [determines web page interfaces (GUI) based on sensor and data ¶6 "The network router device facilitates centralized gathering, processing, storage, and formatting of the sensor data, and the network router device can be configured to generate web pages containing the sensor data and/or calibrated measurements based on the sensor data for remote web browser viewing."]
generate portable GUI information according to the determined type of the portable GUI information; and  [generates gui (webpage) ¶6 "generate web pages containing the sensor data and/or calibrated measurements based on the sensor data for remote web browser viewing."]
provide the portable GUI information with a request for measurement data, wherein the portable GUI information comprises customized display features corresponding to display parameters associated with the determined type of the portable GUI information of the test instrument for displaying the measurement data.  [web pages provide remote monitoring custom to instrument and data ¶6, ¶200 "web pages contain BG levels, sensor data, and/or patient data for one or more patients. HTML formatting 1730 can be utilized in this context to generate HTML documents (web pages) that contain the desired information."]
Holtzclaw does not specifically teach a type of portable GUI information of the test instrument for displaying the measurement data based on the determined type of test instrument
However, Faust teaches determine a type of portable GUI information of the test instrument for displaying the measurement data based on the determined type of test instrument [different types of guis and formats for different type of instrument ¶13, ¶69 "buttons are peculiar to the particular type of measurement instrument 100 from which the web browser is receiving data"]
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the remote monitoring by Holtzclaw by incorporating the determine a type of portable GUI information of the test instrument for displaying the measurement data based on the determined type of test instrument disclosed by Faust because both techniques address the same field of browser data analysis and by incorporating Faust into Holtzclaw improves deliver and granularity of remotely viewing data from instruments [Faust ¶12-13]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Baum et al. (US 20090066788 A1) teaches an interface to monitor sensors with HTML from a mobile web browser (see ¶264)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143